Judgment, Supreme Court, New York County (Philip M. Grella, J., at hearing; Arlene R. Silverman, J., at jury trial and sentence), rendered December 3, 2004 convicting defendant of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 3x/2 to 7 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The evidence established that the officer saw defendant drinking from what the officer recognized as a beer bottle, in a public place, in violation of the *331Open Container Law (Administrative Code of City of NY § 10-125 [b]). When defendant fled, the police were entitled to pursue and arrest him (see People v Neely, 18 AD3d 394 [2005], lv denied 5 NY3d 808 [2005]; People v Delgado, 4 AD3d 310 [2004], lv denied 2 NY3d 798 [2004]). Defendant’s remaining suppression arguments are without merit.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]). The court permitted only a limited inquiry into defendant’s extensive record. The probative value of his prior drug conviction, on the issue of credibility, outweighed any prejudicial effect.
Defendant did not preserve his claim that the verdict was based on legally insufficient evidence, and we decline to review it in the interest of justice. As an alternative holding, we reject that argument on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis, apart from speculation, to reject the testimony of the People’s expert regarding the quantity of drugs that defendant possessed. Concur—Lippman, P.J., Gonzalez, Sweeny, Catterson and DeGrasse, JJ.